Setoff or offset; Government right of setoff; withholding of award as setoff regarding another contract; failure to exhaust administrative remedies; Contract Disputes Act of 1978; taking. — Plaintiff challenges the offset of overpay-ments of progress payments to plaintiff under a contract for the manufacture of bolster trailers against the sum due plaintiff pursuant to an Armed Services Board of Contract Appeals award on another, terminated contract. On September 29, 1981 Trial Judge David Schwartz filed a recommended opinion (reported in full at 29 CCF j] 81,902) concluding (1) that the Contract Disputes Act of 1978 is not a basis for jurisdiction since the suit was filed in this court *609before the effective date of the Act; (2) that the offset, even if improper, was not an unconstitutional taking; (3) that on plaintiffs suit to recover the award made to it, plaintiff was not required to exhaust administrative remedies, for no administrative remedy must be sought once an award is made and payment is refused; (4) that the Government committed no impropriety in offsetting the amount of a debt due it from the amount of the award to plaintiff; however, the Value Engineering Change Proposals savings credited to plaintiff under the contract were inaccurate and need be increased. On November 20, 1981 the court, by order, adopted the recommended decision of the trial judge, as modified, as the basis for its judgment in this case and entered judgment for plaintiff for $11,872.02.